Exhibit 10.7
DemandTec, Inc.
One Circle Star Way, Suite 200
San Carlos, CA 94070
December 10, 2008
Mr. Dan Fishback
c/o DemandTec, Inc.
One Circle Star Way, Suite 200
San Carlos, CA 94070
Dear Dan:
          You and DemandTec, Inc. (the “Company”) signed an offer letter dated
June 1, 2001, and amended it on February 11, 2005, and December 2, 2005 (as
amended, the “Offer Letter”). To avoid potential adverse tax consequences
imposed by Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), the Offer Letter is hereby further amended by inserting the following
new provisions at the end of the Offer Letter:
     Separation from Service. Wherever this Offer Letter refers to a termination
of employment, termination of service or similar event, including (without
limitation) a termination without Cause or Involuntary Termination, the
reference will be construed as a Separation, as defined below. This paragraph
supersedes any contrary provision of this Offer Letter.
     Release and Time of Payment. This Offer Letter requires that you execute a
release of claims in order to receive severance benefits. The Company will
deliver the form of release to you within 30 days after your Separation. You
must execute and return the release within the period of time set forth in the
form of release provided by the Company. The lump sum severance benefit under
this Offer Letter will be paid not later than 30 days after the last date for
returning the release.
     Mandatory Deferral of Payments. If the Company determines that you are a
“specified employee” under Section 409A(a)(2)(B)(i) of the Code at the time of
your Separation, then (a) the lump sum severance benefit under this Offer
Letter, to the extent that it is subject to Section 409A of the Code, will be
paid during the seventh month after your Separation. If applicable, this
paragraph supersedes any contrary provision of this Offer Letter.
     Definition of “Involuntary Termination.” For purposes of determining your
eligibility for a lump sum severance benefit (but not for any other purpose
under this Offer Letter), “Involuntary Termination” means a Separation that
occurs by reason of either (a) your involuntary discharge by the Company (or the

 



--------------------------------------------------------------------------------



 



Mr. Dan Fishback
December 10, 2008
Page 2
Parent or Subsidiary employing you) for reasons other than Cause or (b) your
voluntary resignation for Good Reason. “Good Reason” means that (i) you have
been assigned to duties which reflect a material adverse change in your
authority or responsibility with the Company or any successor, (ii) the annual
rate of your base salary was materially reduced by the Company or (iii) the
Company has relocated your principal place of work by a distance of 35 miles or
more. However, a condition will not be considered “Good Reason” unless you give
the Company written notice of the condition within 90 days after the condition
comes into existence and the Company fails to remedy the condition within
30 days after receiving your written notice.
     Definition of “Separation.” For all purposes under this Offer Letter,
“Separation” means a “separation from service,” as defined in the regulations
under Section 409A of the Code.
          Except as expressly set forth above, the Offer Letter will remain in
effect without change.
          You may indicate your agreement with this amendment of the Offer
Letter by signing and dating the enclosed duplicate original of this letter
agreement and returning it to me. This letter agreement may be executed in two
counterparts, each of which will be deemed an original, but both of which
together will constitute one and the same instrument.

            Very truly yours,

DemandTec, Inc.
      By:   /s/ Michael J. McAdam       Michael J. McAdam        General Counsel
and Secretary     

I have read and accept this amendment:
/s/ Daniel R. Fishback                                  
Dated:   12/16/08

2